         Case 1:19-mc-00067-NONE-BAM Document 20 Filed 01/07/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                         No.: 1:19-mc-00067-NONE-BAM

11               Plaintiff,                            ORDER TERMINATING WRIT OF CONTINUING
                                                       GARNISHMENT
12                            v.
                                                       Criminal Case No.: 1:09-CR-00006-LJO-SKO
13   ANGELITA LEON,

14               Defendant and Judgment Debtor.
15   SETTON PISTACHIO OF TERRA BELLA,
     INC., dba SETTON FARMS,
16   (and its Successors and Assignees)
17               Garnishee.
18

19          The Court, having reviewed the court files and the United States' Request for an Order

20 Terminating Writ of Continuing Garnishment (the "Request"), and finding good cause therefrom, hereby

21 GRANTS the Request. The Writ of Continuing Garnishment issued under this miscellaneous case

22 number against defendant, Angelita Leon, is hereby TERMINATED pursuant to 28 U.S.C.

23 § 3205(c)(10)(C), and the clerk of court is directed to CLOSE this case.

24
     IT IS SO ORDERED.
25

26      Dated:    January 6, 2021
                                                     UNITED STATES DISTRICT JUDGE
27

28

                                                       1
30
